Citation Nr: 1233248	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  03-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for hypertension

4.  Entitlement to service connection for right knee degenerative joint disease.

5.  Entitlement to service connection for left knee degenerative joint disease, status post total arthroplasty.

6.  Entitlement to service connection for arthritis of the lumbosacral spine.

7.  Entitlement to service connection for arthritis of the cervical spine.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2012) for left ulnar nerve injury.

9.  Entitlement to an evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI).

10.  Entitlement to an evaluation in excess of zero percent for bilateral hearing loss disability.

11.  Entitlement to an effective date earlier than February 12, 2009 for service connection of residuals of traumatic brain injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.  He had no Vietnam service.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Offices (RO) in Albuquerque, New Mexico and subsequently from the Houston, Texas RO that denied all of the issues as listed on the title page of this decision.  

The case was remanded by Board decision in April 2009.



FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not manifest during service or within one year of discharge from service and is unrelated to service.  

2.  Heart disease was not manifest during service or within one year of discharge from service and is unrelated to service.

3.  Hypertension was not manifest during service or within one year of discharge from service and is unrelated to service.

4.  Right knee degenerative joint disease was not manifest during service or within one year of discharge from service and is unrelated to service.

5.  Left knee degenerative joint disease was not manifest during service or within one year of discharge from service and is unrelated to service.

6.  Arthritis of the lumbosacral spine was not manifest during service or within one year of discharge from service and is unrelated to service.

7.  Disability of the cervical spine was not manifest during service and is unrelated to service.

8.  Additional ulnar nerve disability is not due to VA treatment in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care or due to an event not reasonably foreseeable.

9.  Traumatic brain injury (TBI) is manifested complaints of mild headaches, and mild dizziness and no more than mild subjective cognitive deficit equating to Level I TBI impairment.

10.  Bilateral hearing loss disability is manifested by no more than Level I hearing in the right ear and Level III hearing in the left ear.

11.  The appropriate effective date for traumatic brain injury is the date of the liberalizing act or administrative issue which is October 23, 2008.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Heart disease was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  Right knee degenerative joint disease was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

5.  Left knee degenerative joint disease was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

6.  Arthritis of the lumbosacral spine was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

7.  Cervical spine disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

8.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for left ulnar nerve disability as the result of VA treatment and care have not been met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. § 3.361 (2012).

9.  The criteria for a disability rating in excess 10 percent for traumatic brain injury residuals are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8045 (2012).  

10.  The criteria for a disability rating in excess zero percent for bilateral hearing loss disability are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2012).

11.  The criteria for an effective date of October 23, 2008 are met. 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a Veteran's claim including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the appellant was sent letters over the course of the appeal prior to the unfavorable decisions on the claims that informed him of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for an award was also sent to the appellant.  Some of the Veteran's claims arise from an appeal of initial evaluations following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under the VCAA.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993).  Extensive private and VA clinical records have been received and reviewed.  Social Security disability records have been received and associated with the claims folder.  The Veteran was afforded multiple VA physical examinations over the course of the appeal, some of which included clinical opinions that are determined to be adequate for adjudication purposes.  He requested and was scheduled for a personal hearing in July 2012 but failed to report.  The appellant's statements in the record, as well as the whole of the evidence have been carefully considered. 

Under the circumstances, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. See 38 U.S.C.A. § 5103A (a)(2); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  The claims are ready to be considered on the merits.

Service Connection 

Factual Background

The Veteran's service treatment records reflect that he was seen in March 1966 with complaints of back and right leg pain of two days' duration.  Examination disclosed spasm the right lower paraspinous group at L2-S1.  Following examination, the assessments included acute back strain.  On examination in October 1967 for discharge from active duty, the Veteran denied swollen or painful joints, dizziness or fainting spells, pain of pressure in the chest, high blood pressure, frequent urination, sugar in the urine, recent weight loss or gain, arthritis or rheumatism, bone, joint or other deformity, lameness, recurrent back pain, a trick or locked knee, and neuritis, etc.  On physical examination, the chest, heart, vascular system, endocrine system, upper and lower extremities, and spine and musculoskeletal system were evaluated as normal.  The Veteran's sugar level was normal.  He had a blood pressure reading of 110/70 and chest X-ray was negative.  

A claim of entitlement to pension with disabilities listed that included a left knee problem in 1977 and high blood pressure in 1988 was received in March 1990.  

An Employer's First Report of Industrial Injury dated in April 1986 reported that the Veteran was a laborer and that while hoisting a chain in March 1986, it slipped and dragged him "popping" his back.  The assessment was muscle strain.  He was laid off work permanently.  Private clinic reports dating from April 1986 showed that he was treated for low back and left knee pain.  It was reported that he had been injured on the job in March 1986 when a metal joist slid down a hill striking him in the knees leaving him with persistent back and left knee pain.  History of prior surgery on the left knee and left hand was noted.  X-rays of the spine were interpreted as showing some narrowing at L4-S1, as well as mild or traction spurs at L4-L5, but which was basically normal.  An X-ray of the left knee disclosed degenerative joint disease on the medial side.  It was noted that he had previously had a meniscectomy of the left knee.  The Veteran was determined to have sustained a significant lumbar ligamentous sprain resulting in a five percent permanent impairment, and loss of physical function of the body as a whole.  

W. G. Braley, M.D., wrote to the Veteran's insurer in April 1990 that the appellant sustained injury to the right foot/ankle in a work-related accident in March 1990 when he 'tripped, twisted ankle, and fell back against heel, ankle.'  It was also reported that he apparently injured his right shoulder and perhaps both knees at that time.

In April 1990, a clinic report was received from G. W. Hanson, M.D., who wrote that the Veteran had injured his lower back, left knee, and right shoulder on the job three weeks before when he tripped while carrying a heavy rod.  It was reported that the left knee and back bothered him the most and that the back was aggravated by any kind of lifting, bending or stooping.  X-rays of the lumbar spine revealed multi-level spondylosis.  In May 1990, it was recorded that there had been some back improvement but that he would have ankle surgery soon.  It was noted in June 1990 that he had recent flare-up of back pain, had had foot surgery four weeks before, and had had a couple of falls. 

VA outpatient records dated in July 1990 reflect that the appellant received treatment and follow-up for the left knee diagnosed as degenerative joint disease. 

The Veteran was afforded a VA general medical examination in September 1990.  History was obtained to the effect that hypertension had been diagnosed two years before.  Following examination, the diagnoses included hypertension.  The appellant subsequently underwent a special VA orthopedic examination in September 1990, where it was reported that he had sustained multiple injuries, including left knee trauma in 1977 for which he had undergone medial meniscectomy.  It was reported that since that time, the left knee had developed a severe bowing deformity with pain and limited ability to ambulate.  The appellant required a knee brace and was scheduled for further surgery the following month to correct the deformity.  It was noted that he had a history of low back pain managed with injection by a private orthopedist, and was currently complaining of intermittent locking of the neck.  

A physical examination was performed.  X-rays were obtained that disclosed severe post-traumatic arthritis of the medial compartment of the left knee, and left ulnar styloid non-union.  Diagnoses were rendered of post-traumatic arthritis, left knee, medial compartment, status post meniscectomy, status post left distal radius and ulnar styloid fracture, chronic lumbar sacral strain, and spondylosis of the cervical spine. 

In April 1991, W. J. Bryan, M.D., wrote that the appellant had progressive pain his left knee and that X-rays demonstrated loss of the medial joint space.  It was noted that this had come about from an old rugby injury in 1977.  In November 1991, Dr. Bryan anticipated that the left knee would deteriorate over the next decade.  

A VA clinical record dated in March 1991 recorded blood pressure readings of 163/100 and 160/102.  Impressions at that time included borderline hypertension.  An undated VA problem list reflects that hypertension was first recorded in June 1991 and non-insulin dependent diabetes in July 1991.  

A January 1992 record from The Methodist Hospital indicated that the Veteran had diabetes and hypertension that were well controlled.

The Veteran was admitted to a VA facility between February and April 1993 for psychiatric symptoms, including increasing anxiety, due to multiple physical conditions to include diabetes mellitus, hypertension, and chronic low back and ankle pain.  It was reported that the heart was normal.  The discharge diagnosis included diabetes mellitus, non-insulin dependent, essential hypertension, and chronic pain, lower back and left knee.  

VA outpatient records dated in 1993 reflect that the Veteran was followed for various complaints and disorders, including left knee and low back pain and diabetes.  Ischemic heart disease, by history, was recorded in May 1993.  The Veteran was admitted to a VA domiciliary from May 1993 to February 1994 and was discharged with diagnoses that included non-insulin diabetes mellitus, hypertension, ischemic heart disease, and degenerative joint disease of the left knee.

In November 2006, a VA outpatient treatment record stated that the Veteran did not have a known diagnosis of congestive heart failure and was on no cardiac drugs.  Following VA outpatient orthopedic surgery consultation the same day, the assessments noted that the Veteran had known diabetes and hypertension according to him.  He indicated that that he had been told he had coronary artery disease.  The examiner related that "I have explained to him that this is more [of a?] relationship of the 2 other diseases that he had had, meaning hypertension and diabetes."  An echocardiogram and stress test were performed in December 2006.  

In December 2007, it was noted that the appellant called to report that he had a heart attack at the beginning of the month for which a stent was placed.  A March 2008 clinic note showed diagnoses that included coronary artery disease with myocardial infarction.  It was indicated that coronary heart disease had been diagnosed 15 to 20 years before.  The Veteran complained of right knee pain in VA outpatient clinic notes dated in March 2008.  

Subsequent VA outpatient clinical records reflect continuing complaints and treatments for multiple complaints and disorders.  Reference was made to low back pain, neck spasm, left knee disability, diabetes mellitus, type II, hypertension, and heart disease, etc.  In October 2009, an X-ray of the right knee was interpreted as showing degenerative changes of the medial tibiofemoral joint.  A X-ray of the left knee disclosed post prosthesis placement without radiograph evidence of hardware loosening of the fracture.


Law and Regulations - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2012).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis, or cardiovascular disease or diabetes mellitus, type II, becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

1.  Service connection for diabetes mellitus, type II, heart disease, hypertension, right and left knee degenerative joint disease, and arthritis of the lumbosacral and cervical spine.

At the outset, the Board notes that the Veteran did not serve in combat or Vietnam.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 1154(b) are not applicable to these claims.

The Veteran asserts that he has type II diabetes, heart disease, hypertension, right and left knee degenerative joint disease, and arthritis of the lumbosacral and cervical spine that are of service onset for which service connection should be granted.  The Board notes, however, that service treatment records are completely silent for any complaints or findings of type II diabetes, heart disease, or hypertension.  On examination in October 1967 for discharge from active duty, the Veteran denied high blood pressure, frequent urination, sugar in the urine, recent weight loss or gain, swollen or painful joints, dizziness or fainting spells, and pain of pressure in the chest.  He had a blood pressure reading of 110/70 and chest X-ray was negative.  His glucose level was shown to be normal.  On physical examination, the chest, heart, vascular system, and endocrine system were evaluated as normal.  

There is no documentation showing treatment for type II diabetes, high blood pressure or the heart immediately after or in the years following discharge from active duty.  The record reflects that the Veteran filed a claim for pension in 1990 and indicated that he developed high blood pressure in 1988.  He did not refer to either heart disease or type II diabetes.  

Service treatment records do not reflect treatment for the left knee or cervical spine.  The Veteran was treated in March 1966 for complaints of back and right leg pain assessed as acute back strain.  However, the service treatment records do not refer to further back or right leg complaints or symptoms.  When examined at service discharge in October 1967, the appellant denied arthritis or rheumatism, bone, joint or other deformity, lameness, recurrent back pain, a trick or locked knee, and neuritis.  The lower extremities, spine and musculoskeletal system were evaluated as normal.  There is no documentation in the record showing treatment for the neck, back or legs immediately after discharge from active duty.  The record reflects that the Veteran filed a claim for pension in 1990 and reported a left knee problem in 1977, but did not refer to his back, neck or right knee.  

The Board observes that as indicated above, the first documentation of hypertension, type II diabetes, and heart disease were in 1988, 1991, and 1993, respectively.  The diagnoses of such are more than two decades after discharge from active duty.  In view of such, the Board finds that hypertension, type II diabetes, and heart disease are not of service onset, and that the presumption of service connection for such does not attach.  This is because heart disease, high blood pressure and type II diabetes are not shown to have become manifest within one year of separation from service.  There is no reliable evidence in the record to show other than that such disabilities developed many years after discharge from active duty.   In view of such, the Board finds that service connection for the hypertension, type II diabetes, and heart disease is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board reiterates that there is no evidence that the Veteran was treated for back or right leg complaints in the years immediately after discharge from active duty.  The record does reflect that the appellant provided a history of a left knee problem in 1977 on a claim for pension in 1990.  When examined by VA in 1990, he related that he injured the left knee in 1977 for which he had undergone medial meniscectomy leaving him with a severe bowing deformity requiring a knee brace.  In 1991, the Veteran's private physical related that he had injured the left knee playing rugby in 1977.  The post service records are replete with private clinical records that reveal that the appellant sustained a number of traumatic work-related back and knee injuries in 1986 and 1990 that left him with persistent low back and left knee pain.  It was reported that he sustained injuries to both knees at those times.  Mild or traction lumbosacral spine spurring (arthritis) was observed on X-ray in 1986.  An assessment of posttraumatic arthritis of the left knee was provided following X-ray in 1990.  Spondylosis of the cervical spine was diagnosed on VA examination in 1990.  Degenerative joint disease of the right knee was shown on X-ray in 2009.  The evidence thus reflects that chronic disorders affecting the left knee, right knee, back and neck were first indicated many years after discharge from active duty.  In view of such, the Board finds that right and left knee injury/disease, and chronic low back and neck disease are not of service onset.  The presumption of service connection for arthritis of the back, and right and left knee does not attach.  This is because none of these disorders became manifest within one year of separation from service.  There is no reliable evidence in the record to show other than that chronic disorders affecting the left knee, right knee, back and neck developed many years after discharge from active duty.  In view of such, the Board finds that service connection for the left knee, right knee, and lumbar and cervical spine is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002);38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay evidence must be considered when a Veteran seeks disability benefits.  A layman is competent to report what he experiences through the senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Veteran asserts that type II diabetes, heart disease and hypertension are of service onset.  However, review of the extensive post service record reflects that there is no credible, competent or probative evidence in the record that links any of these diseases to service except for the Veteran's statements to this effect.  In considering the lay and medical history, the Board recognizes that the Veteran is competent to give evidence about what he has experienced. See Layno supra.  In the instant case, however, when the Veteran developed diabetes, heart disease and hypertension is not substantially capable of lay observation.  The onset and development of these diseases are confirmed by clinical laboratory and/or diagnostic studies/findings that are beyond a layman's competence. See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). Thus, any statement by the Veteran as to the onset of type II diabetes, heart disease and hypertension prior to a laboratory/diagnostic finding or a medical designation of such may not be accepted as competent evidence.  Therefore, while the Veteran may attribute the onset of type II diabetes, heart disease and hypertension to service, he does not have the requisite medical training to provide a competent or probative opinion as to the onset of these claimed disabilities. Id. 

As to the left knee, right knee, lumbar and cervical spine disorders, such symptomatology is capable of lay observation.  Thus, the Veteran's statements as to onset and continuing symptoms constitute competent evidence.  However, competence and credibility are not synonymous.  The Board must determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. 

The amount of time that elapsed between military service and the first post-service evidence of complaint or treatment may be considered evidence against the claims. See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  In considering the lay and clinical history as reported above, the Board notes that although the Veteran was treated for complaints diagnosed as low back strain in service, it appears that such symptoms resolved and did not result in chronic disability.  The service treatment records do not refer to any ensuing back or right leg complaints and he denied back pain and joint problems at service discharge.  As indicated above, when applying for compensation not pertinent to this appeal in 1990, the appellant did not seek service connection for back, neck or bilateral knee disabilities, and also indicated that he developed a left knee problem after injury in 1977, at least a decade after discharged from active duty.  Additionally, extensive private clinical records clearly document traumatic work-related injuries to the back and knees in 1986 and 1990.  Spondylosis of the neck was first diagnosed in 1990.  Thus, there is no reliable post-service showing of any continuity of back or right leg symptomatology, nor is a left leg or neck disorder demonstrated until many years after discharge from service.  The Board thus finds that these inconsistencies in the record undermine the credibility of the Veteran's more recent statements and depict him as an unreliable historian. 

In this instance, the Board finds that the silent service records as to type II diabetes, hypertension, heart disease, left knee arthritis, and cervical spine disability for so many years after service, and clear evidence of substantial posttraumatic injury to the back and knees after service are far more probative than a remote statement of in-service onset and continuity of symptoms.  Regardless, we are presented with more than a silent record.  The separation examination disclosed that the endocrine system, urinalysis, blood pressure, heart, chest, and vascular system were normal.  Similarly, the Veteran denied high blood pressure, sugar in the urine and painful joints.  The inservice examination and his own reports are inconsistent with an inservice onset, chronicity or continuity of symptomatology.  We find that the appellant's contemporaneous inservice denial of pertinent pathology highly probative, a statement against interest, and more credible than his statements advanced en support of a claim for benefits.  The Board thus concludes that the Veteran's account of type II diabetes, hypertension, heart disease, left and right knee arthritis, and lumbar and cervical spine disorders deriving from service is not credible.  Additionally, no physician in the record has provided a nexus between any of these disease processes and service, to include on VA examinations.  Given the foregoing, the Board finds that the Veteran has not been a reliable historian and that his statements asserting that type II diabetes, hypertension, heart disease, left and right knee arthritis, and cervical and lumbar spine disability derive from service are not credible.  

Under the circumstances, the Board concludes that there is no reliable and probative evidence for a finding that type II diabetes, hypertension, heart disease, left and right knee arthritis, and cervical and lumbar spine disability are related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Compensation under 38 U.S.C.A. § 1151 for left ulnar nerve injury

The Veteran was afforded a VA general medical examination in September 1990.  Among other things, history was presented that in 1981, he fell nearly 50 feet on both outstretched wrists sustaining a left distal radius fracture with associated ulnar styloid fracture.  A physical examination was performed.  X-rays were obtained that disclosed left ulnar styloid non-union.  Diagnoses were rendered that included status post left distal radius and ulnar styloid fracture, and TFCC [triangular fibrocartilage complex] insufficiency, moderately symptomatic.  

A VA emergency room record dated in February 1999 noted that the Veteran accidentally cut the left wrist with a knife and complained of numbness in the left fifth finger.  He was able to open and close the hand and could also abduct but not adduct his fingers.  There was decreased sensation to pinprick in the left fifth finger and good capillary refill throughout.  The assessments were possible ulnar nerve injury and left wrist laceration.  The appellant underwent repair of ulnar nerve laceration.  When seen in follow-up in March 1999, approximately two weeks later, the incision was healing well.  The Veteran related that sensation loss in the left 4th and 5th fingers was unchanged and that he continued to have numbness.  He was advised that this was normal and that sensory improvement would be a gradual process. 

The Veteran underwent private left ulnar nerve exploration with resection of neuroma and reconstruction with Gore-Tex conduit by Scott and White, a VA fee-based facility, in July 2000.  In a clinical report dated in October 2001, history was reiterated that he accidentally cut himself with a pocketknife in 1999 lacerating the ulnar nerve.  It was noted that he underwent repair at that time that resulted in a neuroma, and that this was resected with the nerve repaired with Gore-Tex conduit in July 2000.  It was reported that the Veteran did not report for follow-up and presented on the current date having no improvement in ulnar nerve function.  The Veteran related that he was able to function fairly well with the hand and had good motor functioning, but that the ulnar aspect was insensate, which that was his primary limitation.  Following examination, the assessment was left ulnar nerve palsy.  Additional surgery was planned.  It was explained to the Veteran at length that it was possible that he might never get any increased sensory function in the hand and likely have worsening motor function.  The appellant subsequently underwent removal of the Gore-Tex tube of the left ulnar nerve.  

VA outpatient records dated between 2001 and 2002 reflect that the Veteran continued to receive follow-up for left ulna symptomatology.  In June 2001, he reported left hand weakening.  It was noted that he did not have follow-up after the surgery in July 2000 for the knife injury.  In November 2001, it was reported that he was status post Gore-Tex removal and had good function of the left hand but had a sensory deficit that appeared to be permanent.  It was noted that the nerve was successfully repaired but that there had been total atrophy of the intrinsic muscles.  In May 2002, it was recorded that the Veteran was seen in follow-up for status post ulnar nerve repair with Gore-Tex conduit.  It was noted that he was operated upon at "S&W" and then lost to follow-up for unknown reasons.  The examiner stated that "At any rate, his tube was not removed for one year, at which point it was noted that he had nerve growth across the tube but did not have any return of sensory or motor function."

A claim for compensation under 38 U.S.C.A. § 1151 for left ulna disability was received in February 1999.  The Veteran stated that as a result of lack of proper follow-up after VA surgery, he had had to have repeated operations on the left wrist and had lost motor function in the left hand.

The Veteran was afforded a VA neurological examination in February 2003.  History pertaining to the left wrist was reported to the effect that he had the initial surgery on his left ulnar nerve by VA plastic surgery, and subsequently had additional surgery at Scott and White for Gore-Tex tube placement around the left ulnar nerve.  The appellant related that had expected to have the tube replaced four months later but was never given an appointment to have this done.  He said that upon having the tube removed in October 2001, he was told that this had been too long of a time to have it in place.  He stated that in March 2002, he lost total innervation of the intraosseous muscles of the left hand and continued in occupational therapy.  

On physical examination, it was reported that the Veteran had absolutely no intraosseous muscle remaining and had disuse atrophy of the left forearm and upper arm.  He had no sensation in the left ulnar nerve distribution.  Following examination, the diagnosis was status post laceration of the left wrist with subsequent loss of left ulnar nerve distal to the wrist resulting in total absence of intraosseous function.  It was added that the Veteran had decreased fine motor and gross motor function on the ulnar side of the hand and that the disability presented as a significant residual.  

A VA examiner reviewed the record relative to the 1151 claim for left ulna disability in May 2008 to provide a clinical opinion.  It was noted that the Veteran claimed that a Gore-Tex tube was left in place too long that led to his current left wrist disability.  Following recitation of the evidence and a comprehensive clinical exposition relative to the ulnar nerve, the examiner opined that the Veteran had had a failure of nerve regeneration.  It was found, however, that this was due to the laceration of the nerve and the length involved between the nerve endings and not the Gore-Tex graft or the time the graft was left in.  The examiner stated that more than likely, the Veteran would have gotten the same result no matter what was done to try to bring the nerve together.  It was his opinion that the Veteran did not receive inadequate or inappropriate treatment, nor did leaving the graft in more time than what was expected contribute to the nerve damage and the failure to regenerate.

Pertinent Law and Regulations

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2012).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health-care provider or that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(d)(1)(ii) (2012).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable in each claim is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2012). 38 C.F.R. § 3.361(d)(2) (2012). 

Legal Analysis

The Veteran essentially argues that he developed more substantial left ulnar dysfunction as the result of VA's failure to properly monitor his left wrist following surgery in 1999.  

At the outset, the Board would point out that the record documents that after a fall from a 50-foot height in 1981, the Veteran sustained a left ulnar styloid fracture and non-union that was still moderately symptomatic on VA examination in 1990.  Subsequently, he sustained an accidental self-inflicted laceration of the ulnar nerve in February 1999.  

Although the appellant asserts that he developed additional disability of the left hand and wrist disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, there is nothing in the VA or private records to support this position.  Specifically, the Veteran maintains that there was inadequate follow-up on VA's part leading to loss of use of the ulnar nerve, loss of motor function, and loss of mass and left arm shrinkage.  However, the evidence does not suggest that the appellant did not receive the care to which he was entitled after he came into VA care and fee-based treatment in 1999.  In fact, in reviewing the outpatient records dating from 1999, it is noted that in a clinical report dated in October 2001, the Veteran had not reported for follow-up, and presented on the current date having no improvement in ulnar nerve function.  Good motor functioning was noted but the ulnar aspect was insensate.  A physician stated in May 2002 that the appellant was "lost to follow-up for unknown reasons."  The record thus indicates that it might have been the Veteran who was remiss in not maintaining follow-up after surgery in July 2000.  

The record reflects that prior to removal of a Gore-Tex tube from the left wrist in 2001, it was clearly explained to him that it was possible that he might never get any increased sensory function in the hand and likely might have worsening motor function.  In fact, by VA examination in 2003, the appellant had lost total innervation of the intraosseous muscles of the left hand resulting in disuse atrophy of left arm and forearm with no sensation in the left ulnar nerve distribution, as had been substantially predicted by Scott and White in October 2001. 

Nonetheless, when the claims folder was reviewed for VA compensation and pension purposes in May 2008, the VA examiner presented a detailed clinical overview of the clinical course of ulnar nerve injury and referenced the Veteran's belief that leaving a Gore-Tex tube in place too long that led to the state of current left wrist disability.  As recited in more detail above, the examiner found that more than likely, the Veteran would have gotten the same result no matter what was done to try to bring the nerve together.  He opined that Veteran did not receive inadequate or inappropriate treatment, and that failure of nerve regeneration was due to the self-inflicted laceration of the length involved between the nerve endings and not due to Gore-Tex graft or the time it was left in place.  The appellant has not presented any competent evidence to the contrary that refutes these conclusions. 

The Board would point out that the Veteran is competent to report the symptoms associated with left ulnar nerve laceration he has experienced throughout the years. See Layno v. Brown, 6 Vet.App. 465, 469 (1994.  However, the question of whether he has additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part is a complex medical issue that is beyond his expertise. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote four that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  This question was addressed by the VA examiner in detail in 2008 who determined that the appellant did not receive inadequate or inappropriate treatment by VA or its fee-based provider.  Therefore, after carefully considered the evidence, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  The record contains no evidence that tends to substantiate the Veteran's contentions that he developed additional disability of the left wrist due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the development of additional left ulnar residuals.  Rather, the evidence demonstrates that that more than likely, the Veteran would have gotten the same result no matter what was done to try and bring the nerve together and was an event not reasonably foreseeable.  In this regard, it was clearly explained to him in 2001 that it was possible that he might never have increased sensory function in the hand and likely might have worsening motor function.  This is what happened.  As such, additional disability of the left ulna was an event reasonably foreseeable.  

The Board acknowledges that the Veteran may well believe that the evidence supports his claim that there was a failure by VA to properly monitor and manage his post surgical ulnar laceration residuals and that he has additional disability as a result thereof.  As discussed above, however, the question of whether he has additional disability in which the proximate cause was a failure on VA's part is beyond the expertise of a layman's competence. See Jandreau, supra.  The clinical professional has the greater skill.  In this instance, the more competent and probative evidence does not establish negligence or fault on VA's part or an event not reasonably foreseeable. 

In summary, in the absence of competent evidence which demonstrates additional disability as a result of an event not reasonably foreseeable or carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing medical treatment from 1999 and thereafter, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability of the ulnar nerve is not warranted.  The preponderance of the evidence is against the claim and it is denied.


Increased ratings

Pertinent Law and Regulations-Increased Ratings - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.10 (2012). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet.App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet.App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is essential that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1 (2012).  Here, however, the disabilities have not significantly changed and a uniform evaluation is warranted.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.5 (2012).  To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet.App. 518, 519 (1996).

3.  Rating in excess of 10 percent for traumatic brain injury residuals.

The Veteran was afforded magnetic resonance imaging (MRI) of the brain in December 2008.  Among the findings was an old lacunar infarct in the left thalamus.  The impression was cerebral loss volume.  It was commented that there was subcortical white matter that was nonspecific and likely represented mild to moderate chronic ischemic changes.  

A claim of entitlement to service connection for traumatic brain injury was received on February 12, 2009.  

The Veteran was afforded a VA examination in August 2009 for evaluation of neurological residuals resulting from prior head injury.  The examiner noted that the claims folder was not available but indicated that VA electronic records were reviewed.  Pertinent history pertaining to a grenade explosion implicated in the initial injury was recited.  The Veteran related that following the event, he had difficulty with attention, concentration and short-term memory.  He said that he had difficulty remembering names, numbers, and everyday information, and indicated that he frequently misplaced objects.  It was reported that he was disorganized overall, and had difficulty with executive functioning.  The appellant stated, however, that his symptoms had improved over time and that he did not employ any specific adaptive strategies to function optimally.  He said that he lived alone, handled his finances without help, and was able to drive well, but occasionally got lost.  

The Veteran reported psychiatric symptoms that included visual hallucinations 15 years before without recurrence, sleep difficulties, depression, anxiety, mood fluctuations, irritability, and occasional restlessness.  He indicated that there was no history of behavioral dysfunction, loss of consciousness or seizure disorder.  He related that there was intermittent dizziness characterized as feelings of imbalance, occasional mild vertiginous sensations, and tinnitus.  The Veteran stated that such symptoms had been present since the injury in service and had remained unchanged.  He related that he had experienced intermittent bitemporal headaches that were generally mild, and that they were not associated with any other symptoms.  He said that stress exacerbated headaches and that rest and relaxation, especially with the use of Lorazepan and extra strength Tylenol improved pain.

The appellant denied speech or swallowing difficulty.  There was no history of focal motor weakness or sensory impairment.  There was no history of autonomic nervous system dysfunction or symptoms suggestive of any other cranial nerve dysfunction or endocrine dysfunction.  The Veteran related that he had no history of gait of balance difficulty until he underwent a total knee replacement in 1990 and injured his right ankle around the same time.  He said that he suffered from a mild imbalance secondary to pain and used a cane intermittently.  

On neurological evaluation, it was determined that the Veteran's cognitive score was 29/30.  There were motor and sensory deficits relative to the left hand.  There was no other sensory loss or alteration.  There was no nystagmus, ataxia, or dysmetria.  Following examination, a pertinent impression was rendered of post concussive disorder characterized by chronic posttraumatic headaches, intermittent dizziness, subjective cognitive dysfunction, and chronic depressed mood with neural behavior dysfunction.  It was noted that the Veteran reported an overall mild to moderate disability.

The Veteran was afforded a VA examination in February 2010.  Pertinent history was recited and neuropsychological testing was performed.  Test results disclosed that information processing speed was low average for his age.  Speed of processing on a timed number-sequencing task was average.  Concentration was average.  Span of auditory attention, short-term verbal memory, short delay recall, long delay recall, recognition trial, delayed verbal memory and delayed visual recall memory were from low average to high average.  Base of visual perception, visuospatial on line orientation, and visual spatial construction were within the average to low average range.  Conversational receptive and expressive language was intact.  Naming to visual confrontation was average and semantic fluency was low average.  Semantic fluency for 'animals' was average to high average.  Executive functions were generally intact.  Cognitive flexibility and sequencing were intact.  Self-monitoring skills were intact.  Lexical fluency was average to high average.  Judgment and insight were generally within normal limits.  In conclusion, the examiner stated that the results indicated intact cognitive functioning.  

By rating action dated in March 2010, service connection for traumatic brain injury residuals characterized by headaches, dizziness, subjective cognitive dysfunction and chronic depression with neural behavioral dysfunction was granted and a zero percent disability evaluation was assigned.  An October 2010 rating determination raised the zero percent rating to 10 percent, effective from February 12, 2009.

The Veteran was afforded a VA neuropsychiatric examination in December 2010.  On mental status examination, he was appropriately groomed and casually dressed.  He relied on a cane for ambulation.  Manner was guarded.  Eye contact was appropriate.  Speech was unremarkable.  Thought processes were largely logical and goal directed with periods of tangentiality.  There was no evidence of hallucinations and delusions during the interview.  Mood was variable.  Affect was mood congruent.  The Veteran was oriented in all spheres.  He refused to attempt serial threes on account of a headache.  He was able to spell a five-letter word forwards but refused to try to spell it backwards.  Fund of basic information appeared adequate.  Immediate retention was good.  After a three-minute delay, the Veteran was able to recall one of three days.  Judgment was adequate and insight appeared fair.

The Veteran underwent a traumatic brain injury examination in March 2012.  Pertinent inservice history of grenade explosion in service was reiterated.  The severity of the initial trauma was determined to be mild.  The Veteran related that after the initial injury, he developed headaches, and difficulty with attention, concentration, and short-term memory.  He stated that he had difficulty in remembering names, numbers, and everyday information.  He related that he occasionally misplaced objects.  He said that his symptoms had improved and he did not report executive dysfunction.  He lived alone and was able to manage his finances.

There was no history of seizures, balance or coordination problems, pain, autonomic dysfunction, numbness, paresthesias, or other sensory changes, weakness or paralysis, mobility problems, malaise, bowel or bladder problems, erectile dysfunction, hypersensitivity to light/sound, vision problems, speech/swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  The appellant complained of daily, mild tension-type headaches with no other associated symptoms.  He stated that he was able to maintain function while experiencing headaches.  The appellant related that stress exacerbated the headaches that were alleviated by rest and relaxation, especially with the use of Hydrodocone and extra strength Tylenol.  He also complained of mild intermittent dizziness characterized by feeling of imbalance, occasional mild vertiginous sensations and tinnitus since the blast injury.  He took no medications in this regard.  The Veteran related that he had had daily insomnia since the blast trauma that he treated with Zolpidem with good results.  It was reported that he had mild to moderate mood swings, anxiety and depression that were gradually improving over time.  Cognitive symptoms were decreased attention, and difficulty concentrating.  There had been mild irritability since the blast injury that was stable/improved over time.  

On physical examination, a detailed reflex evaluation disclosed normal findings.  There was reduced left 4th and 5th finger sensation.  The sensory examination was otherwise normal.  The motor examination was 5 in all aspects except for left thumb opposition that was 3.  Muscle tone was normal.  There were no physical signs of autonomic nervous system impairment, imbalance or tremors, muscle atrophy or loss of muscle tone, fasciculations, cranial nerve dysfunction, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations or other abnormalities.  

The Veteran complained of mild memory loss in recalling recent conversations, remembering names of new acquaintances, finding words, misplacing items, and decreased attention and concentration, but without evidence of such on objective testing.  Judgment was normal.  Social interaction was routinely appropriate.  He was oriented to person, time, place and situation.  Visual spatial orientation was normal.  It was noted that subjective symptoms did not interfere with work, instrumental act ivies of daily living, work, family or other close relationships.  He was able to communicate and to understand spoken and written language.

A CAT scan of the head that had been taken in March 2011 was reviewed that was interpreted as showing moderate chronic white matter microangiophaty with volume loss but no acute abnormality.  A diagnosis of post concussive disorder at least as likely as not related to blast injury in service was rendered.  Problems associated with the diagnosis were headaches and mild cognitive dysfunction, dizziness, insomnia, mood changes and irritability resulting in reduced work efficiency and decreased concentration.  

Pertinent Rating Criteria

Residual disability of traumatic brain injury is rated under 38 C.F.R. § 4.124a, , Diagnostic Code 8045 (2012).  The protocol for rating traumatic brain injury (TBI) residuals was revised effective October 23, 2008. See 73 Fed.Reg 54, 693 (Sept. 23, 2008).  Since the Veteran's claim was received in February 2009, and the effective date assigned for the award of service connection, as stated below, is October 23, 2008, the revised regulations apply.

Revised 38 C.F.R. § 4.124a, Diagnostic Code 8045 provides that there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI); emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id.

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 (2012) the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. Id.

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Id.

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. Id

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. Id.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. Id

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045. Id.

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for Subjective Symptom Facets of cognitive impairment and other residuals of TBI not otherwise classified, a level of impairment of: 

0 (0 percent) is provided for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; 

1 (10 percent) is provided for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2 (40 percent) is provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately. 38 C.F.R. § 4.124a, Diagnostic Code 8045

Legal Analysis

A level of severity of "0" has been assigned for the memory, attention, concentration, executive functions facet.  This is because the Veteran is service-connected for PTSD that encompasses symptoms that include memory and concentration problems.  Emotional/behavioral dysfunction, such as PTSD, is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  As there is a diagnosis of a mental disorder, emotional/behavioral symptoms are rated under the criteria for PTSD that are not at issue in the instant case.  The Veteran is also found to have a level of severity of "0" for the judgment and social interaction facet as they are also considered part and parcel of his service-connected PTSD.  The Veteran's orientation facet is also considered a component PTSD and warrants a "0" as he has continuously been found by examiners to be oriented to person, time, place, and situation at all times.  The record does not indicate that he has any problems as to orientation.  Although the Veteran reports symptoms that include depression, difficulty with attention, concentration, and memory, sleep difficulties, irritability, anxiety, mood fluctuations, hearing loss and tinnitus, such symptoms are contemplated by other separately rated service-connected disabilities and will not be considered in the claim for a higher rating for TBI residuals.

A level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating that no examiner has found evidence of abnormal motor or sensory activity due to TBI.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  As indicated on neurologic examinations throughout the appeal period, the Veteran has had intact/normal motor and sensory evaluations, except for symptoms affecting the left wrist and hand.  Symptomatology affecting the left hand and wrist are clearly attributable to non-service-connected left ulna laceration residuals that are not pertinent to the instant claim.  VA examinations have disclosed that muscle tone is normal, with no evidence of muscle atrophy due to TBI, autonomic nervous system impairment, gait abnormalities or imbalance related to TBI [such symptoms have been attributed to a left total knee replacement], tremors, spasticity or rigidity, fasciculation, cranial nerve dysfunction; skin breakdown, endocrine dysfunction, cranial nerve dysfunction, or other abnormalities.  There is no evidence of nystagmus, ataxia or dysmetria.  A hearing problem and tinnitus have been separately rated and are not considered in the claim for higher rating for TBI.

A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that an examiner has found evidence of normal orientation.  A higher level of severity of "1" is not warranted there is an indication of mild impairment, such as occasionally getting lost in unfamiliar surroundings, and difficulty reading maps or following directions, etc.  The record reflects that when examined by VA in 2010 and 2012, it was determined that the appellant had normal or within average range visual spatial orientation and visual perception.  

As previously indicated, the Veteran is also service-connected for PTSD.  Thus, symptoms associated with neurobehavioral effects are alternately rated in that connection.  As such, this facet is found to have a level of severity of "0" in the current connection.  A "0" is also indicated for the communication facet.  As reported on VA examination March 2012, the Veteran is able to communicate and understand spoken and written language.  At most, a higher level of severity of "1" would be warranted if an examiner found that comprehension or expression, or both, of either spoken language or written language was occasionally impaired which is not demonstrated in this case.  

A level of severity of "1" is assigned for the subjective symptoms facet, indicating two or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are intermittent dizziness, and daily mild to moderate headaches.  In this regard, the record reflects that throughout the appeal period, the Veteran has reported having reported intermittent dizziness with feelings of imbalance, occasional mild vertiginous sensations and intermittent bitemporal headaches.  Intermittent dizziness has also been reported to be mild.  When examined by VA in August 2009 and March 2012, headaches were described as mild.  There is no history of seizures, balance or coordination problems, pain, autonomic dysfunction, numbness, paresthesias, or other sensory changes, weakness or paralysis, mobility problems, malaise, bowel or bladder problems, erectile dysfunction, hypersensitivity to light/sound, vision problems, speech/swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  In March 2012, the examiner stated that subjective symptoms did not interfere with work, instrumental act ivies of daily living, work, family or other close relationships.  

The record indicates that most prominent subjective complaint reported by the Veteran is headaches.  Diagnostic Code 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012) provides for a 10 percent rating when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

The Board finds, however, that a separate rating is not warranted for headaches.  This is because nowhere in the record is it indicated that he has a diagnosis of migraine headaches.  Moreover, even if a separate rating were to be considered for headaches under Diagnostic Code 8100, the severity of the symptoms as evidenced by the record and reported by the Veteran would not warrant a 10 percent disability rating.  

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The record reflects that cognitive score was 29/30 on VA examination in August 2009.  Cognitive deficit on the whole has been determined to be no more than mild, as most recently reported in March 2012.  The Board finds that the most appropriate evaluation is 10 percent for TBI based upon the highest severity level of "1" for the "subjective symptoms" facet.  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet. App. 465, 470.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic criteria.  Evidence concerning the nature and extent of his TBI residuals who have examined him during the current appeal and who have provided pertinent evidence in conjunction with the evaluations.  The clinical findings (as provided in the VA examination reports) directly address the criteria under which this disability is evaluated.  The appellant does not meet the criteria for the higher disability evaluation under 38 C.F.R. § 4.124a for TBI and this has been the case over the course of the appeal.  Therefore, a uniform rating is appropriate for the entire appeal period. See Hart v. Mansfield, 21 Vet.App. 505 (2007); see also Fenderson v. West, 12 Vet.App. 119, 126 (2001).

The Board has also considered whether a higher rating for TBI residuals is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b)(1) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The Board initially finds that the rating assigned is precisely that contemplated for this disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, the evidence does not show that TBI has resulted in marked interference with employment, nor has he been hospitalized for such.  It appears that he does not actively seek treatment for TBI residuals.

Therefore, based on the foregoing, the Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedular standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

4.  Rating in excess of zero percent for bilateral hearing loss disability.

Law and Regulations

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85 (2011).

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [C.F.R. § 4.85], whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2011).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2012).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85 (2012). 

Factual Background

The Veteran was afforded a VA audiology examination in September 1999.  An audiogram was performed that disclosed the following pure tone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
35
55
LEFT

35
35
40
65

The above audiometric values reflect an average pure tone threshold loss of 35 decibels in the right ear and 44 decibels in the left ear.  These clinical findings correlate to auditory acuity numeric designations of Level I hearing impairment in the right ear and Level II hearing in the left ear. See 38 C.F.R. § 4.85, Tables VIA.

Service connection for bilateral hearing loss disability was granted by rating action dated in July 2004.  A zero percent disability rating was established effective from March 6, 1990.

The Veteran underwent a VA audiology examination for VA compensation and pension purposes in May 2008.  An audiogram was performed that disclosed the following pure tone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

35
35
55
70
LEFT

40
45
50
70

Speech discrimination scores were 96 percent for the right ear and 88 percent for the left.  Diagnoses were rendered of mild to severe sensorineural hearing loss.  The examiner opined that hearing was not anticipated to change with medical intervention.  

The above audiometric values reflect an average pure tone threshold loss of 49 decibels in the right ear and 51 decibels in the left ear.  These clinical findings correlate to auditory acuity numeric designations of Level I hearing impairment in the right ear and Level II hearing in the left ear.  See 38 C.F.R. § 4.85, Tables VI/VII.

A statement was received from the Veteran's wife in July 2008 to the effect that they had been married for six years and that in that time she had witnessed his hearing growing worse that greatly affected their communication.  

The Veteran underwent a VA audiology examination for VA compensation and pension purposes in January 2011.  An audiogram was performed that disclosed the following pure tone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

40
40
55
75
LEFT

40
50
70
80

Speech discrimination scores were 94 percent for the right ear and 90 percent for the left.  Diagnoses were rendered of mild to severe sensorineural hearing loss.  The examiner stated that the Veteran's hearing had not significantly changed since the last evaluation in 2008.

The above audiometric values reflect an average pure tone threshold loss of 53 decibels in the right ear and 60 decibels in the left ear.  These clinical findings correlate to auditory acuity numeric designations of Level I hearing impairment in the right ear and Level III hearing in the left ear. See 38 C.F.R. § 4.85, Tables VI/VII.

The Veteran asserts that he is entitled to a higher disability rating for bilateral hearing loss disability.  The Board finds, however, that the evidentiary record does not support his contentions.  In this regard, the appellant's hearing deficits throughout the course of the appeal, to include VA examinations in 1999, 2008 and 2011, reflect auditory acuity numeric designations of no more than Level I hearing in the right ear and no more than Level III hearing in the left ear that comport with no more than a zero percent disability rating. See 38 C.F.R. § 4.85, Table VII.  Additionally, the pure tone thresholds at each of the relevant audiometric frequencies in 1999, 2008, and 2011 are not all 55 decibels or more, and are not 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000-Hertz frequencies.  As such the appellant does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86(a) or § 4.86(b) for exceptional hearing impairment.  Therefore, a uniform rating is appropriate for the entire appeal period. See Hart v. Mansfield, 21 Vet.App. 505 (2007); see also Fenderson v. West, 12 Vet.App. 119, 126 (2001).

The Board has carefully considered the Veteran's contentions attesting to more severe defective hearing.  However, the evidentiary record, to include current lay and clinical evidence, does not support a basis to find that hearing loss disability approximates the criteria for a higher rating at this time.  The Board points out that hearing impairment by VA standards is calibrated on controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure tone audiometry tests.  The assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed and is not amenable to subjective interpretation. See Lendenmann v. Principi, 3 Vet. App. 345.  Under the rating schedule, the severity of the Veteran's hearing loss as demonstrated on examination is no more than zero percent disabling.  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet. App. 465, 470.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Evidence concerning the nature and extent of his hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have provided pertinent evidence in conjunction with the evaluations.  The clinical findings (as provided in the VA examination reports) directly address the criteria under which this disability is evaluated. 

The Board has also considered whether a higher rating for bilateral hearing loss disability on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b)(1) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The Board initially finds that the rating assigned is precisely that contemplated for this disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, the evidence does not show that hearing loss disability has resulted in marked interference with employment, nor has he been hospitalized for his hearing loss.  As indicated previously, it does not appear that he actively seeks treatment for hearing loss.

Therefore, based on all the foregoing, the Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedular standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable in this instance.  The preponderance of the evidence is against entitlement to a compensable rating for bilateral hearing loss disability and the claim is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


Earlier Effective Date

5.  Effective Date earlier than February 12, 2009 for service connection of traumatic brain injury residuals.

The Veteran asserts that he is entitled to an effective date earlier than February 12, 2009 for service connection of traumatic brain injury (TBI) residuals.

As an initial matter, the Board notes that the appellant's claim for an earlier effective date is not a prohibited "freestanding claims."  The Court of Appeals for Veterans Claims (Court) has held that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date. See Rudd v. Nicholson, 20 Vet.App. 296.  In other words, a claimant is not entitled to again raise an earlier effective date claim that was established in a prior final decision.  In this case, however, no prior final decisions have been made with regard to the award of service connection for TBI.  Accordingly, this matter is properly before the Board.

Law and Regulations

38 U.S.C.A. Section 5110(a) governs the assignment of an effective date for an award of benefits.  The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012).  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release 38 U.S.C.A. § 5110 (b)(1) ) (West 2002 & Supp. 2012).  

The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service. See 38 C.F.R. § 3.400 (2012); Flash v. Brown, 8 Vet.App. 332, 340 ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the date of the claim to reopen."); Bonhomme v. Nicholson. 21 Vet.App. 40 (2007).

Applicable regulations provide that a claim may be either a formal or an informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2012).  A claim, whether "formal" or "informal," must be in writing in order to be considered a claim or application for benefits. See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2012).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a) (2012). 

Factual Background and Legal Analysis

In VA mental health clinic notes dated in December 2006 and January 2007, the Veteran related that he was involved in a grenade accident in 1966.  Following evaluation, the impressions included possible cognitive deficits.  In April and September 2007, the appellant provided history to the effect that while in service, he was rendered unconscious when a grenade exploded in his proximity.  Following evaluation, the assessments included history of concussion in the military.  In January 2009, the Veteran provided history of being knocked unconscious with head trauma, and asked if magnetic resonance imaging could detect if he had brain damage from that explosion.  Cognition was grossly intact.  No assessment pertaining to TBI was recorded. 

A claim of entitlement to service connection for traumatic brain injury was received on February 12, 2009.  

The appellant argues that service connection for TBI should be granted from an earlier date.  However, generally, unless the application for such was received within one year from discharge of service, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received.  The Board reiterates that the effective date is fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor, unless there is a statutory exception. 38 U.S.C.A. § 5110 (a)(b)(1) (West 2002).  

In this case, the appellant separated from service in 1967.  The record reflects that the appellant submitted multiple applications for VA compensation over the years dating from 1990 but did not refer to head trauma.  

A claim for service connection of TBI was not received until February 12, 2009.  The Veteran was afforded a VA examination in August 2009 for evaluation of neurological residuals resulting from reported prior head injury.  Following examination, a pertinent impression was rendered of post concussive disorder.  Service connection for such was granted by a March 2010 rating decision, effective from the date of receipt of the claim on February 12, 2009.

The evidence does not demonstrate that the Veteran filed a formal claim, an informal claim, or indicated an intent to file a claim for TBI residuals prior to February 12, 2009.  Although a military concussion was referenced as early as 2007, no formal or informal claim or evidence of intent to file a claim was demonstrated prior to February 12, 2009.  

In this regard, 38 C.F.R. § 3.157 (2012) provides the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is later.  However, this regulation notes that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  Since the Veteran's appeal in this case flows from his original claim for service connection for traumatic brain injury, the provisions of 38 C.F.R. § 3.157 are not for application.  Therefore, the mere presence of prior medical evidence referencing TBI does not establish an intent on the part of the Veteran to seek service connection for the condition. See Brannon v. West, 12 Vet.App. 32. (1998).

The Board points out however, that a statutory exception to § 5110 (a)(b)(1) applies in establishing an effective date when "liberalizing" VA legislation is enacted.  A "liberalizing law" is one that creates a new basis for entitlement to benefits in accordance with 38 C.F.R. § 3.114(a). See VAOPGCPREC 26-97.  In this regard, prior to the filing of the Veteran's claim, the regulations for the evaluation of brain disease due to trauma (or TBI) under Diagnostic Code 8045 were amended, effective October 23, 2008. See 73 Fed.Reg. 54,693-54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008. See 38 C.F.R. § 4.124, Note (5). 

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  In this case, an earlier effective date may be granted for service connection of traumatic brain injury based on the liberalizing change in the rating criteria.  In accordance with 38 U.S.C.A. § 5110(g), the effective date may be no earlier than the effective date of the liberalizing act or administrative issue.  VAOPGCPREC 26-97 holds that "an effective date prior to the date of claim cannot be assigned under section 3.114(a) unless the claimant has met all eligibility criteria for the liberalized benefit as of the effective date of the regulatory amendment adding the diagnostic code, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement." 

As reported above, although the Veteran did not apply for service connection of TBI until February 12, 2009, the Board finds that he met the eligibility criteria for the liberalized benefit as of the effective date of the regulatory amendment as essentially indicated in VA outpatient records dated in 2007 as reported above.  See VAOPGCPREC 26-97.  However, in accordance with 38 U.S.C.A. § 5110(g), the effective date may be no earlier than the effective date of the liberalizing act or administrative issue which is October 23, 2008.  Therefore, the appropriate effective date of the grant of service connection for TBI is October 23, 2008.  In light of the foregoing, the Board finds that the appellant has been awarded the earliest effective date for TBI provided by law.  As the applicable law and regulatory provisions are clear as to this matter, the Board concludes that an effective date earlier than October 23, 2008 for service connection of TBI must be denied. See 38 U.S.C.A. § 5110(a) (West 2002).  

ORDER

Service connection for diabetes mellitus, type II is denied. 

Service connection for heart disease is denied.

Service connection for hypertension is denied.

Service connection for right knee degenerative joint disease is denied.

Service connection for left knee degenerative joint disease is denied.

Service connection for arthritis of the lumbosacral spine is denied.

Service connection for cervical spine disability is denied.

Compensation under 38 U.S.C.A. § 1151 for left ulnar nerve injury is denied.

An evaluation in excess of 10 percent for traumatic brain injury residuals is denied.

An evaluation in excess of zero percent for bilateral hearing loss disability is denied.

An effective date of October 23, 2008 is granted for service connection of traumatic brain injury residuals.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


